Filed 4/3/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 59







State of North Dakota, 		Plaintiff and Appellee



v.



Tori Johnson, 		Defendant and Appellant







No. 20130336







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



Nathan K. Madden, Assistant State’s Attorney, Williams County State’s Attorney’s Office, P.O. Box 2047, Williston, N.D. 58802, for plaintiff and appellee.



Nicole E. Foster, 1999 Avenue of the Stars, Suite 1100, Century City, California 90067, for defendant and appellant.

State v. Johnson

No. 20130336



Per Curiam.

[¶1]	Tori Johnson appeals from a judgment of conviction entered after the district court denied her motion to suppress evidence and she entered a conditional guilty plea to possession of drug paraphernalia.  Johnson argues the evidence found in her home when the search warrant was executed should be suppressed because the warrant was not supported by probable cause.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), concluding there was probable cause to issue the warrant.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers